Title: From Thomas Jefferson to John Taylor, 10 May 1821
From: Jefferson, Thomas
To: Taylor, John


						Dear Sir
						
							Monticello
							May 10. 21.
						
					I am just returned from my other home in Bedford where I pass much of my time. on consulting with my grandson he informs me that the elder daughter of mrs Nicholas, living with her, from her extraordinary good sense & discretion has the whole affairs of the family under her care, and that it is only on consultation with her that the best application  of your favor can be decided on, and that she may be confided on to make the application without the family’s knowing of it. this consultation can only be on his first visit to Warren, which will be ere long. but his idea is that the money will not be wanting until the fall. as to the mode of remittance the best I think will be by a check of the bank of Fredsbg on any bank in Richmond. this would be inscrutable. the check may be payable to me, I will lodge it in the proper bank & give him an order on the bank.From the bottom of my soul I congratulate you on the revolution of Italy. it secures Spain & Portugal, and will extend representative government to the whole continent of Europe except Russia. the head of Francis will I hope be sent on a pole to the fool of France as a warning of what awaits him. ever and affectionately yours
						Th: Jefferson